DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

	Claim status
The examiner acknowledged the amendment made to the claims on 12/30/2021.
Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are pending in the application. 1, 3-4, 6-8, 13-17, 19-20, 24-26, 31 and 33 are previously presented. Claim 23 is currently amended. Claims 2, 5, 9-12, 18, 21-22, 27-30 and 32 are cancelled. Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are hereby examined on the merits.
	
Examiner Notes
Any objections and/or rejections made in the previous actions, and not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Forusz US Patent Application Publication No. 2002/0054949 (hereinafter referred to as Forusz) in view of Ragnarsson US Patent Application Publication No. 2012/0114819 (hereinafter referred to as Ragnarsson).
Regarding claims 1, 3, 6-8, 17 and 19, Forusz teaches a beverage concentrate comprising a citric acid acidulant, a flavor, aspartame or acesulfame-K or sucralose high-intensity sweetener ([0025]-[0026]); Forusz further teaches that the beverage concentrate is diluted 5 times to make a final beverage such that the final beverage can have about 0.0026 to 33% (w/v) maltodextrin derived from corn, about 0.013 to 0.26% (w/v) ascorbic acid, about 0.009 to 0.56% (w/v) citric acid  and a pH of about 4-4.6 ([0025]-[0026]); [0011]-[0021]). Maltodextrin derived from corn Fiber is interpreted to read on “a dietary fiber in the form of soluble corn fiber”.
Given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that the concentrate is 5 times concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claims 1 and 3 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the final beverage has about 0.013 to 0.26% (w/v) ascorbic acid and about 0.009 to 0.56% (w/v) citric acid and that that the beverage concentrate is 5 times prima facie case of obviousness exists. (MPEP 2144.05 I).
The amount of acidulant of 4.1% acidulant in the concentrate as disclosed by Forusz is very close to the amount of “about 6%” recited in claim 6, given that both Forusz and the claimed invention are directed to beverage concentrate comprising fiber and acidulant, and that “about 6%” allows a value that is slightly below 6%, for example, 5%.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, Ragnarsson teaches a beverage concentrate that includes 5-30% acidulant to improve flavor and to provide a low pH (Table 27; [0123] and [0083]). 
Both Forusz and Ragnarsson are directed to acidic beverage concentrates with an acidulant ingredient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including an acidulant of 5-30% in order to improve flavor and to provide a low pH.
The amount of acidulant taught by Ragnarsson overlaps with that recited in claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Given that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6, the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, for the reason that dilution with water will normally result in the concentration of [H]+ decreasing. Thus, Forusz teaches a beverage with the pH of which overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Ragnarsson teaches a beverage concentrate having acidulant so that pH of the beverage concentrate is between 1.4 and 3.5 ([0087]). Ragnarsson further teaches that this pH range will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate ([0087]). Both Forusz and Ragnarsson are directed to acidic beverage concentrates with high acidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by adjusting the volume of acidulant to arrive at a beverage concentrate with a pH between 1.4 and 3.5 for the benefit of improving microbial stability and avoiding flavor degradation.
 The pH taught by Ragnarsson falls within or overlaps with those in claims 1, 7 and 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
Forusz in view of Ragnarsson does not teach that the viscosity of the beverage concentrate as recited in claims 1 and 19. However, given that Forusz in view of Ragnarsson teaches a beverage concentrate comprising an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber with the concentration overlapping with that recited in the claim, and the pH of the concentrate overlaps with that recited in the claim, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Forusz in view of Ragnarsson teaches what has been recited above but does not teach that the serving size for the beverage concentrate is 5-10 ml. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have chosen any size of serving such that the final beverage has the preferable amount of fiber, acidulant and sweetener. Therefore, the amount of serving as recited in the claim is merely an obvious variant of the prior art.  	
Regarding claims 13 and 14
Regarding claims 15 and 16, Forusz teaches what has been recited above but does not teach the amount of preservative in the beverage concentrate. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of the preservative in the beverage concentrate to such that the beverage concentrate could maintain the desired shelf stability. As such, the concentration as recited in the claim is merely an obvious variant of the prior art.
Further, Ragnarsson teaches that a beverage concentrate should have from 0-0.1% preservative (Table 24).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including a preservative concentration taught by Ragnarsson to maintain the desired shelf stability.
  The preservative concentration taught by Ragnarsson overlaps with those in claims 15 and 16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 20, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate ([0025]), which necessarily form a buffer to modulate pH. 
Regarding claims 23-24, Forusz in view of Ragnarsson as recited above, teaches providing the beverage concentrate of claims 1. Forusz  in view of Ragnarsson does not teach “admixing a serving of 5 mL to 10 mL of the beverage concentrate with water to a volume in a range of about 6 ounces to about 20 ounces” in claim 23 and “the 
Regarding claim 25, Forusz teaches the step of pasteurizing of the beverage concentrate ([0026]).
Regarding claim 26, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate, which necessarily form a buffer to modulate pH. 
Regarding claim 31, given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that that the concentrate is 5 time concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claim 31 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 33, Forusz in view of Ragnarsson does not teach that the dietary fiber is 3 gram per serving. However, as recited above, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with any volume of water at his/her will to get a beverage with desired amount of fiber per serving 

Response to Declaration
The declaration under 37 CFR 1.132 filed 12/30/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
Declarant argues on para. 5-10 of the declaration that Forusz does not teach its concentrate is diluted 5 times, for the reason that the solute would make a considerable contribution to the total volume of the solution. In particular, declarant is suggesting in para. 7 of the declaration that the volume of a solution should be the sum of the volume of the solute + the volume of the solvent (e.g., water). Applicant goes on to assert that the two NPL does not support the examiner’s position, for the reason that one of the NPL acknowledges that solute can increase or decrease the volume, and that NPLs do not provide a basis to assume 20-60% would not contribute to the volume of the concentrate.
The examiner disagrees. Declarant is invited to review para. 33 of the office action mailed 08/03/2021 for the knowledge that the volume of a solution is not the simple sum of the volume of solute and the volume of solvent. Further, the examiner is not taking the position that the solute does not change the volume of the solution. Instead, the examiner’s stance is that since Forusz teaches that “a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener (if utilized)”, a final beverage that has a low concentration of maltodextrin 
Thus, judging from the plain fact from the teaching of Forusz that the final beverage has a corn fiber concentration of 0.0026 to 33% (w/v) ([0015]), and that in making the beverage concentrate a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener, the beverage concentrate from which the final beverage is diluted from reasonably has a much higher fiber concentration which overlaps with the amount of 20-60% as claimed.
Declarant argues on para. 11-13 of the declaration that there is no basis to assume that the density of the beverage concentrate is 1 g/ml. Applicant goes on to argues that applicant has reported a density of 1.243 g/ml or 1.245 g/ml for the claimed concentrate, which is bigger than 1 g/ml.
Those arguments are not persuasive. The concentrate of Forusz is a water based concentrate thus assuming a density of 1 g/ml for calculation purpose is reasonable. As for the density of 1.243 g/ml or 1.245 g/ml as reported by the 
 Even if, in arguendo, that the beverage concentrate of claim 1 really has a density of 1.243 g/ml or 1.245 g/ml, such a value is still very close to 1 g/ml, and applying the density of 1.243 g/ml in the calculation of fiber content still results in a fiber content that overlaps with that recited in claims 1 (for example, when the final beverage contains 8% w/v maltodextrin, the concentrate will have 8% x 5/1.243 = 33% w/w maltodextrin). 
 Declarant asserts on para. 14 of the declaration that the Examiner cannot possibly assume the viscosity of the Forusz’s concentrate would overlap with the claimed viscosity even though Forusz does not disclose a concentrate viscosity. The only thing we know about the viscosity of Forusz’ composition is that the viscosity of the diluted beverage is 1.4 centipoise or less.
The examiner disagree. Forusz in view of Ragnarsson teaches a beverage concentrate that is essentially the same as that recited in the claim. As such, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The burden is on the applicant to show that the prior art does not have the claimed viscosity.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding the arguments on pages 7-10 and 12 of the Remarks on the dilution of the concentrate, the density and the viscosity, applicant is invited to refer to the “Response to Declaration” above for examiner’s response.
Applicant argues on page 11 of the Remarks that it would not have been obvious to modify Forusz based on Ragnarsson by using acidulant of 5-30% to impart flavor and to provide a lower pH, for the reason that the beverage of Ragnarsson is not a fiber containing beverage thus it does not suggest modifying the beverage of Forusz would impart flavor, and that Forusz’s buffer would buffer the pH above the claimed range even if the skilled artisan tried to following the teaching of Ragnarsson.
Applicant’s arguments are considered but found unpersuasive. First, it does not appear the flavor imparted by the acidulant has anything to do with a fiber. In other words, acidulant will deliver flavor regardless whether there is fiber in the beverage. Second, as set forth in the office action mailed 08/03/2021, judging from the teaching of Forusz, the pH of the beverage is already reasonably lower than 4-4.6 before being modified with Ragnarsson, and modification of Forusz with Ragnarsson by adding more  +.
On the other hand, when Forusz as modified by Ragnarsson teaches a beverage with a lower pH for the proposed benefits of improving microbial stability and avoiding the degradation of the flavor (see [0087] of Ragnarsson), a skilled artisan would have been motivated to choose a more suitable buffering system so as to make sure the pH of the concentrate is within the range as suggested by Ragnarsson. Applicant appears to have underestimated the level of an ordinary skill in the art.
For the reasons set forth above, applicant’s arguments regarding dependent claims 6-8 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791